Citation Nr: 1230377	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  08-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as chloracne/skin disorder.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In May 2009, the Veteran presented testimony relevant to his claim at a hearing held before a Decision Review Officer (DRO) at the RO.  In August 2010, the Veteran also presented testimony relevant to his appeal at a Board hearing before the undersigned Veterans Law Judge, which was held at the local RO.  Transcripts of the hearings are associated with the record.  

 In November 2010, the Board found the Veteran's previously denied claim of entitlement to service connection for a skin disorder to be reopened by way of the submission of new and material evidence, and remanded the reopened claim for further evidentiary development.  The case now returns to the Board following such development.

The Veteran was previously represented by the American Legion (AL).  However, the Veteran submitted a January 2012 VA Form 21-22a appointing Jan Dils as his representative before VA.  Therefore, the power of attorney previously held by AL has been revoked.  38 C.F.R. § 14.631(f).  

In correspondence that was received by VA in January 2012, the Veteran's attorney requested that he be afforded with a Board hearing, as well as a hearing before a Decision Review Officer (DRO) at the RO.  However, as stated above, the Veteran has already been afforded both a DRO hearing and a Board hearing in connection with the claim/appeal and was represented by AL at both hearings.  The Veteran has the right to a hearing before the Board.  38 C.F.R. § 20.700.  Here, he has had such a hearing.  At the conclusion of the DRO hearing, the Veteran affirmed that he was satisfied with the hearing.  See DRO hearing transcript, page 6.  Also, at the conclusion of the Board hearing, he stated that everything had been well-covered.  See Board hearing transcript, page 9.  Neither the Veteran nor his attorney has identified any additional information or argument not addressed at the hearings that cannot otherwise be submitted or presented in written form.  Therefore, the Board finds no need to afford the Veteran with yet another hearing in connection with his claim/appeal.  The attorney's requests for further hearing are denied.   

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence in this case.     

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, a review of the record reveals that this case must again be remanded for further evidentiary development and to ensure due process.

This case was previously remanded in November 2010 to afford the Veteran with a medical examination and obtain a medical opinion addressing the likelihood that any of the Veteran's currently diagnosed skin disorders were related to active military service, to include ulceration noted in service or, otherwise related to presumed herbicide exposure.  In this regard, the Board particularly notes that the examiner was specifically asked to discuss the lay statements asserting a continuity of symptomatology of a skin disorder since military service submitted by the Veteran, his friends, and his family, as well as the complaints of and treatment for skin lesions in 1989, in his or her rationale.   

While the record reflects that a VA medical examination was conducted in December 2010 pursuant to the Board's remand, upon review of the examination report, the Board finds that the medical opinion provided by the examiner with respect to the claim is inadequate.  The examiner failed to consider the lay statements from the Veteran, his friends, and his family, as well as the complaints of and treatment for skin lesions in 1989, when providing the rationale for his opinion.  In this regard, the Board notes that the examiner specifically checked "No" when asked if he had reviewed any records other than the Veteran's STRs and progress notes, and the examination report included no mention of the above-mentioned lay statements or treatment records dated in 1989.   

Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  Thus, in consideration thereof, we must again remand this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, additional VA treatment records are associated with the Veteran's Virtual VA folder which were not of record at the time of the December 2010 VA medical examination.  Among those records is a June 2011 surgery outpatient note wherein the Veteran's treating physician wrote that there was a correlation between the Veteran's exposure to Agent Orange in Vietnam and his subsequent development of skin problems.  While the physician's statement is insufficient to establish the necessary nexus because it lacks rationale and merely states that there is a "correlation" rather than concluding that a causative or etiological relationship exists, the physician's statement along with the other medical records should be considered by the reviewing physician in providing a supplemental medical opinion on remand.  

Furthermore, the RO should consider the VA treatment records located in the Veteran's Virtual VA folder, as well as any other evidence of record not previously considered, and readjudicate the claim.  Initial consideration by the RO has not been waived by the Veteran in this case.         

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from an appropriate physician addressing the likelihood of a relationship between the Veteran's claimed skin disorder and presumed herbicide exposure.  There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary.  Any relevant records, to include a copy of this Remand as well as the claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review. 

The reviewer/examiner must confirm in the examination report that the claims folder was reviewed.

a.  Based on review of the record, the reviewer/examiner should render an opinion, for each diagnosis of a skin disorder, as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that it had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include any symptomatology shown therein, or whether such  a relationship to service is unlikely (i.e., a probability of less than 50 percent).

b.  Based on review of the record, the reviewer/examiner should render an opinion, for each diagnosis of a skin disorder, as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that it is causally or etiologically related to presumed exposure to herbicide agents in service, or whether such a relationship to herbicide exposure is unlikely (i.e., a probability of less than 50 percent).

c.  In rendering the opinion, the reviewer/examiner should specifically consider the lay statements submitted by the Veteran, his friends, and his family asserting a continuity of symptomatology since service, as well as the complaints of and treatment for skin lesions in 1989.  The reviewer/examiner should also consider the June 2011 surgical outpatient note which includes the treating physician's opinion that there is a correlation between the Veteran's skin disorder and in-service herbicide exposure. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so. 

2.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the claim, to include consideration of any records associated with the Veteran's Virtual VA folder not previously considered.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a SSOC and appropriate period of time to respond.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



